Name: 83/375/EEC: Commission Decision of 22 July 1983 inviting the Kingdom of Belgium to suspend the putting into effect of labelling measures embodied in draft national legalization on processed meat and meat products (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-08-09

 Avis juridique important|31983D037583/375/EEC: Commission Decision of 22 July 1983 inviting the Kingdom of Belgium to suspend the putting into effect of labelling measures embodied in draft national legalization on processed meat and meat products (Only the French and Dutch texts are authentic) Official Journal L 218 , 09/08/1983 P. 0016 - 0016*****COMMISSION DECISION of 22 July 1983 inviting the Kingdom of Belgium to suspend the putting into effect of labelling measures embodied in draft national legalization on processed meat and meat products (Only the Dutch and French texts are authentic) (83/375/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (1), and in particular Article 16 thereof, Whereas, pursuant to the procedure provided for in Article 16 (2) of Directive 79/112/EEC, Belgium notified the Commission that a draft arrÃ ªtÃ © royal on the manufacture and sale of meat products and preparations envisaged the obligation to indicate 'non-edible skin' for sausages with a plastic skin; Whereas it appears that it is envisaged to require the printing of this indication on the artificial skin unless the product is packed and labelled; Whereas the application of this measure would considerably hinder intra-Community trade; Whereas this fact has led the Commission to express a negative opinion, in accordance with Article 16 (2) of Directive 79/112/EEC; Whereas the most satisfactory solution to the problem raised by the draft arrÃ ªtÃ © royal is to adopt a Community labelling rule; Whereas Community provisions on the labelling of meat products for human consumption is now being studied and it is appropriate in consequence to suspend for an appropriate period any national initiative in this field; Whereas in any event the printing of artificial skins as envisaged by the draft arrÃ ªtÃ © royal is not appropriate since other less difficult but equally effective measures for the information of the consumer can be laid down; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Foodstuffs, HAS ADOPTED THIS DECISION: Article 1 1. Belgium shall not bring into force before 1 July 1985 the proposed arrÃ ªtÃ © royal on a specific indication of non-edible skins used for meat based foodstuffs. 2. Any national measure laid down by Belgium after 1 July 1985 in the absence of Community provisions on meat-based foodstuffs cannot require the identification of artificial skins by printing thereon. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 22 July 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 33, 8. 2. 1979, p. 1.